Citation Nr: 0400229	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) that denied, in 
pertinent part, service connection for diabetes mellitus 
claimed as a result of herbicide exposure.  The Mississippi 
State Veterans Affairs Commission has represented the veteran 
throughout this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

On a January 2001 written statement,  D.E. Magee, M.D., 
indicated the veteran developed diabetes in 1975.  A March 
2002 written statement from Albert B. Britton III, M.D., 
shows the veteran has documented end stage complications of 
insulin-dependent diabetes mellitus (DM).  A May 2002 VA 
examination for compensation purposes reflects a diagnosis of 
insulin-controlled DM.  The VA physician opined the 
following: 

Records from his initial diagnosis of Diabetes need to 
be reviewed.  Since he was 26 years old at the time of 
diagnosis and has required insulin since initial 
diagnosis there is a possibility of Type I Diabetes.

VA treatment records in December 2002 and March 2003 show 
impressions of Type I DM.  The Board finds that an additional 
VA examination for compensation purposes would be helpful in 
determining whether the veteran has Type I or Type II DM.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has also advanced on appeal that he has received 
ongoing VA and private treatment for DM.  An April 1974 
physical examination service entrance exhibits that A.B. 
Britton, M.D., treated the veteran at Saint Dominic Hospital 
in October 1973 and November 1973.  On the May 2002 VA 
examination for compensation purposes, the VA physician noted 
that Dr. Britton was providing ongoing treatment of the 
veteran's DM.  Clinical documentation of the cited treatment 
is not of record.

In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant service records and 
VA, other governmental, and private treatment clinical 
documentation which could potentially be helpful in resolving 
the veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003); and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) are fully met.  

2.	The RO should then contact the veteran 
and request 
that he provide information as to all 
treatment of his DM including the 
names and addresses of all health care 
providers.  Upon receipt of the 
requested information and appropriate 
releases, the RO should contact Albert 
B. Britton III, M.D.; D.E. Magee, 
M.D.; Saint Dominic Hospital; and all 
other identified health care providers 
and request that they forward copies 
of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.
		
3.	The RO should then request that copies 
of all VA
clinical documentation pertaining to 
the veteran's treatment, including 
that of the Jackson, Mississippi, VA 
Medical Center, be forwarded for 
incorporation into the record.
 
4.	The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
nature and severity of the veteran's 
DM.  The examiner should expressly 
state whether the veteran has Type I 
or Type II DM.

If Type I DM is diagnosed, the 
examiner should advance an opinion 
addressing the following questions:  
Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that the 
identified Type I DM had its onset 
during active service, originated 
during active service, or became 
chronically manifested within 1 year 
from the date of separation from 
service?  Send the claims folder, 
including a copy of this REMAND, to 
the examiner for review.  The 
examination report should specifically 
state that such a review was 
conducted.

5.	The RO should then readjudicate the 
veteran's entitlement to service 
connection for DM claimed as a result 
of herbicide exposure.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




